         Case 2:20-cv-01515-JMY Document 23 Filed 04/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

JESSICA ‘JESSA’ HINTON et al.,                     Case No. 2:20-cv-01515-JMY

                            Plaintiffs,

              - against -

ROSEWOOD INN CATERERS, LLC, et al.,

                            Defendants.



           JOINT MOTION FOR EXTENSION OF DISCOVERY DEADLINES
       Plaintiffs and Defendants, by and through their respective undersigned counsel, hereby

respectfully move this Court for an order extending fact and expert discovery in this action. On

April 8, 2021, the Court denied Defendants’ motion to dismiss (Dkt. 20), and Defendants’ inquiry

into the coverage positions of their various insurance companies is ongoing. The parties have

already exchanged discovery demands and responses and are waiting to learn the position of

Defendants’ insurance carriers to determine whether they should request a referral to Magistrate

Judge Wells before engaging in additional costly fact and expert discovery.



       Considering this, the parties propose the following revised discovery dates:



       Close of Fact Discovery:             Extended from April 22, 2021 to August 30, 2021

       Close of Expert Discovery:           Extended from June 3, 2021 to October 3, 2021

       Rule 56 and Daubert Motions:         Extended from July 5, 2021 to November 5, 2021.



Dated: April 21, 2021
        Case 2:20-cv-01515-JMY Document 23 Filed 04/21/21 Page 2 of 2




TROUTMAN PEPPER HAMILTON                    THE CASAS LAW FIRM, P.C.
SANDERS LLP

By: /s/ M. Kelly Tillery                    By: /s/ John V. Golaszewski

M. Kelly Tillery (PA Attorney I.D. 30380)      John V. Golaszewski, Esq.
3000 Two Logan Square                          1740 Broadway, 15th Floor
Eighteenth and Arch Streets                    New York, New York
Philadelphia, PA 19103-2799                    T: 646.872.3178
(215) 981-4401                                 F: 855.220.9626
kelly.tillery@troutman.com
                                              Attorneys for Plaintiffs
Attorney for Defendants
